907 F.2d 1140Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Richard Lee HEFLIN, Defendant-Appellant.
No. 89-7863.
United States Court of Appeals, Fourth Circuit.
Submitted March 28, 1990.Decided June 19, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (CR No. 88-27-A)
Richard Lee Heflin, appellant pro se.
Liam O'Grady, Office Of the United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Richard Lee Heflin, a federal inmate proceeding pro se, appeals from the district court's denial of his request for copies of court docket sheets, his arrest record, investigatory reports, reports of evidentiary and scientific findings, plea agreements, attorney of record forms, oral and written statements, and grand jury testimony.  The district court did provide him a copy of his indictment and the judgment and commitment.  We affirm the district court's denial of the remainder of his request.


2
Copies of transcripts and court records may be provided to an indigent litigant at government expense upon a showing by the litigant of a particularized need for the documents.   See Jones v. Superintendent, Virginia State Farm, 460 F.2d 150, 152-53 (4th Cir.), reh'g denied, 465 F.2d 1091 (4th Cir.1972), cert. denied, 410 U.S. 944 (1973).  An indigent is not entitled to free copies "merely to comb the record in the hope of discovering some flaw."   United States v. Glass, 317 F.2d 200, 202 (4th Cir.1963).


3
Heflin's request for documents does not establish the "particularized need" for the documents required by Jones.    He states only a conclusory allegation of prosecutorial misconduct with no reference to specific facts to support his claim or his request for numerous court documents.  We therefore affirm the district court's denial of his request.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
AFFIRMED.